Exhibit 10.8

AMENDMENT NUMBER ONE

TO THE

WEST CORPORATION 2013 EMPLOYEE STOCK PURCHASE PLAN

WHEREAS, West Corporation, a Delaware corporation (the “Company”), maintains the
West Corporation Employee Stock Purchase Plan, as amended and restated effective
as of September 10, 2013 (the “Plan”);

WHEREAS, pursuant to Section 19 of the Plan, the Board of Directors of the
Company has the authority to amend the Plan; and

WHEREAS, the Board has authorized an amendment of the Plan to allow Plan
participants to make separate payroll deductions that apply to specified
components of their compensation.

NOW, THEREFORE, BE IT RESOLVED, that the Plan hereby is amended, effective as of
October 30, 2014, as follows:

Section 6.1 is hereby amended to add the following sentence following the first
sentence of such section:

“The Committee may establish procedures, in its sole discretion, which shall
apply on a uniform basis to all Participants to the extent required by
Section 423 of the Code, to permit Participants to make separate payroll
deduction elections that shall apply to specified components of their
Compensation.”

***



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly authorized agent as of October 30, 2014.

 

WEST CORPORATION By:   /s/ Paul M. Mendlik Name:   Paul M. Mendlik Title:  
Chief Financial Officer

 

2